The following is an examiner’s statement of reasons for allowance: the most relevant prior art is considered to be Langlois et al. (US 7,923,857, hereinafter “Langlois”). Langlois discloses a DC voltage network (Fig.16), comprising: a first DC voltage subnetwork (270 VDC network in 10); a second DC voltage subnetwork (270 VDC network in 11); an energy storage network (270 VDC within 40, which is coupled to S and the corresponding DC/DC converter); a first power converter (50) interconnecting the first DC voltage subnetwork and the energy storage network (to S); a second power converter (51) interconnecting the second DC voltage subnetwork and the energy storage network (to S); an energy storage device (S and corresponding DC/DC converter) connected to the energy storage network in such a way that the energy storage network has a voltage of the energy storage device (the DC/DC converter and storage S connected to the 270 VDC network, thus having the same voltage at the input); a feed apparatus (the AC/DC converters of 10 and/or 11) configured to connect at least one of the first DC voltage subnetwork and the second DC voltage subnetwork to an AC voltage network (230 VAC networks of 10 and 11). However, the prior art does not discloses an additional “connection converter configured to interconnect the first DC voltage subnetwork and the second DC voltage subnetwork” as required by both claims 10 and 16. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN JOHNSON/Primary Examiner, Art Unit 2849